DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: Applicant’s disclosure in paragraph [0001] on p. 1 recites “U.S. Patent Application No. 17/076,729, filed October 21, 2020, which claims the benefit…” where it should instead recite “U.S. Patent Application No. 17/076,729, filed October 21, 2020, now U.S. Patent No. 11,393,151, which claims the benefit…”
Appropriate correction is required.
Claim Objections
3.	Claim 40 is objected to because of the following informalities:  Claim 40 does not end with a period.  Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 13-15 of U.S. Patent No. 11,393,151 in view of Moinuddin (see citation below). 
6.	As per Claim 21, the limitations of patent Claim 1 cover the limitations of Claim 21, as shown in the table below.
However, the patent claims do not recite wherein the combustion products comprise soot, and wherein simulating the combustion event comprises simulating formation of the soot within a specified temperature range.  However, Moinuddin teaches wherein the combustion products comprise soot (p. 85), and wherein simulating the combustion event comprises simulating formation of the soot within a specified temperature range (p. 84-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the combustion products comprise soot, and wherein simulating the combustion event comprises simulating formation of the soot within a specified temperature range as suggested by Moinuddin.  It is well-known in the art that soot forms as a result of incomplete combustion.
7.	As per Claim 37, patent Claim 5-6 cover the limitations of Claim 37.  As per Claims 38-40, patent Claims 13-15 cover the limitations of Claims 38-40 respectively.
17/805,412
Claim 21
37
38
39
40
11,393,151
Claim 1
5, 6
13
14
15


17/805,412 (Claim 21)
11,393,151 (Claim 1)
A computer-implemented method of generating one or more visual representations of a combustion event, the computer-implemented method comprising:
A computer-implemented method of generating one or more visual representations of a combustion event, the computer-implemented method comprising:
under the control of one or more computer systems configured with executable instructions:
under the control of one or more computer systems configured with executable instructions:
simulating the combustion event, which transforms combustion reactants into combustion products, the combustion event occurring at a reference pressure of an ambient fluid;
simulating the combustion event, which transforms combustion reactants into combustion products, the combustion event occurring at a reference pressure of an ambient fluid;
determining values of combustion properties, the values of the combustion properties being calculated as a function of a nonzero pressure field;
automatically determining values of combustion properties, the values of the combustion properties being calculated as a function of a nonzero pressure field;
determining compressible characteristics of the ambient fluid; and
automatically determining compressible characteristics of the ambient fluid; and
generating the one or more visual representations of the combustion event based on the values of the combustion properties and the compressible characteristics of the ambient fluid,
generating the one or more visual representations of the combustion event based on the values of the combustion properties and the compressible characteristics of the ambient fluid,
wherein the combustion products comprise soot, and wherein simulating the combustion event comprises simulating formation of the soot within a specified temperature range.
Taught by Moinuddin


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim(s) 21, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below).
12.	As per Claim 21, Golas teaches a computer-implemented method of generating one or more visual representations of a combustion event, the computer-implemented method comprising:  under the control of one or more computer systems configured with executable instructions:  simulating the combustion event, which transforms combustion reactants into combustion products (method to simulate explosions and other compressible fluid phenomena, the proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds, after-effects of an explosion, the most visible of which is a fireball, the fireball results from the combustion of hot gases that are ejected by the detonation, p. 63, left column), the combustion event occurring at a reference pressure (initial pressure of detonation, p. 69, 1st paragraph) of an ambient fluid (p. 63, Introduction):  automatically determining values of combustion properties, the values of the combustion properties being calculated as a function of a nonzero pressure field (initial volume of detonation, initial pressure of detonation, and detonation temperature, p. 69, Table 1, 1st paragraph).  Golas teaches compressible fluid simulation (p. 64, right column, 2nd paragraph).  The fluids can be smoke or fire (p. 64, left column, 3rd paragraph).  Golas teaches compressible Navier Stokes equations for modeling the explosion (p. 63, Abstract).  Equation (4) is the Navier Stokes equation (p. 65, equation (4)).  Thus, it would have been obvious to one of ordinary skill in the art that the variables in the compressible Navier Stokes equations are the determined compressible characteristics of the ambient fluid.  Thus, Golas teaches automatically determining compressible characteristics of the ambient fluid (p. 64, right column, 2nd paragraph; p. 64, left column, 3rd paragraph; p. 63, Abstract; p. 65, equation (4)); and generating the one or more visual representations of the combustion event based on the values of the combustion properties and the compressible characteristics of the ambient fluid (p. 63, Abstract; p. 69, 1st paragraph; p. 64, left column, 3rd paragraph; p. 65, equation (4)).  Golas teaches wherein the combustion products comprise soot (partial combustion of the gases also results in the formation of soot which adds to the visual richness of the fireball, p. 63, 1st paragraph of Introduction).
However, Golas does not expressly teach wherein simulating the combustion event comprises simulating formation of the soot within a specified temperature range.  However, Moinuddin teaches wherein simulating the combustion event comprises simulating formation of the soot within a specified temperature range (p. 84-85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas so that simulating the combustion event comprises simulating formation of the soot within a specified temperature range because Moinuddin suggests that pyrolysis occurs over a temperature range, so this is needed in order to simulate the burning (p. 84-85).
13.	As per Claim 39, Golas teaches modifying the Semi-Lagrangian method.  The proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds.  The fireball results from the combustion of hot gases that are ejected by the detonation (p. 63, left column).  The Semi-Lagrangian method is performed to generate computer graphics (p. 69, right column, 1st paragraph).  It would have been obvious to one of ordinary skill in the art that there is a computer-readable medium storing instructions, which when executed by the processor, causes the system to carry out the method because it is well-known in the art that this is needed in order for the computer to carry out the method.  Thus, Golas teaches a computer system for generating the one or more visual representations of the combustion event, the system comprising:  at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, cause the system to carry out the method (p. 63, left column; p. 69, right column, 1st paragraph).
14.	As per Claim 40, Golas teaches modifying the Semi-Lagrangian method.  The proposed method allows the rendering of related phenomena like a fireball, dust and smoke clouds.  The fireball results from the combustion of hot gases that are ejected by the detonation (p. 63, left column).  The Semi-Lagrangian method is performed to generate computer graphics (p. 69, right column, 1st paragraph).  It would have been obvious to one of ordinary skill in the art that there is a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method because it is well-known in the art that this is needed in order for the computer to carry out the method.  Thus, Golas teaches a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method (p. 63, left column; p. 69, right column, 1st paragraph).
15.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Maranta (see citation below).
Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.
However, Golas and Moinuddin do not teach wherein the specified temperature range is 1300 K to 1600 K.  However, Maranta teaches wherein the specified temperature range is 1300 K to 1600 K (nucleation or soot particle inception is the formation of primary identifiable solid particles, nucleation temperature, 1300 K to 1600 K, p. 7, 1.2.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that the specified temperature range is 1300 K to 1600 K because Maranta suggests that this is the temperature range for nucleation temperature for different works (p. 7, 1.2.2).
16.	Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Basile (see citation below).
17.	As per Claim 24, Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.
However, Golas and Moinuddin do not teach wherein the soot comprises particles that emit a first luminance.  However, Basile teaches wherein the soot comprises particles that emit a first luminance (sooting region, where the yellow luminosity is dominant, p. 2391).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that the soot comprises particles that emit a first luminance as suggested by Basile.  It is well-known in the art that yellow flame is luminous due to small soot particles in the flame which are heated to incandescence. 
18.	As per Claim 25, Golas and Moinuddin do not teach wherein the first luminance is predominantly yellow.  However, Basile teaches wherein the first luminance is predominantly yellow (p. 2391).  This would be obvious for the reasons given in the rejection for Claim 24.
19.	As per Claim 26, Golas and Moinuddin do not teach wherein the first luminance is generated by at least in part by a Stefan-Boltzmann law.  However, Basile teaches wherein the first luminance (p. 2391) is generated at least in part by a Stefan-Boltzmann law (p. 2394, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that the first luminance is generated by at least in part by a Stefan-Boltzmann law as suggested by Basile.  It is well-known in the art that a Stefan-Boltzmann law is used to determine the radiant heat power emitted from a surface, which is needed in order to determine the luminance.
20.	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Ekman (see citation below).
Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.
However, Golas and Moinuddin do not expressly teach wherein gases affected by the combustion event emit a second luminance.  However, Ekman teaches wherein gases affected by the combustion event (combustion gases, p. 8) emit a second luminance (red hot object radiates mainly in the long wavelengths (red and orange) of the visible band, p. 16, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that gases affected by the combustion event emit a second luminance as suggested by Ekman.  It is well-known in the art that fire has at least a first and a second luminance, such as yellow and orange.
21.	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Nemitallah (US 20150267611A1).
Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.
However, Golas and Moinuddin do not expressly teach wherein the combustion event comprises non-premixed combustion.  However, Nemitallah teaches wherein the combustion event comprises non-premixed combustion (non-premixed combustion, [0184], soot, [0249]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that the combustion event comprises non-premixed combustion as suggested by Nemitallah.  It is well-known in the art that this is a common type of flame, such as the flame of a candle.
22.	Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Henderson (US 20130027407A1).
23.	As per Claim 34, Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.
However, Golas and Moinuddin do not teach further comprising:  simulating the combustion products as a second portion of the combustion event having a variable density, wherein the variable density during the second portion of the combustion event varies in response to a divergence of a velocity field pertaining to a flow of the combustion products.  However, Henderson teaches further comprising:  simulating the combustion products as a second portion of the combustion event (computer graphics, animation of special effects such as dust, smoke, and/or explosions using a fluid dynamic framework, [0002], improvements in the fluid simulation tools available for creating animated special effects are instrumental in improving the visual quality of a computer animated feature film while reducing its associated costs, [0006]), having a variable density, wherein the variable density during the second portion of the combustion event varies in response to a divergence of a velocity field pertaining to a flow of the combustion products (velocity field and force field, the motion of an animated special effect may be influenced by applying different force fields, buoyancy force can be defined to mimic the effects of variable density of the dust cloud, [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin to include simulating the combustion products as a second portion of the combustion event having a variable density, wherein the variable density during the second portion of the combustion event varies in response to a divergence of a velocity field pertaining to a flow of the combustion products because Henderson suggests that this is needed in order to improve the visual quality of a computer animation of special effects such as explosions [0002, 0006, 0038].
24.	As per Claim 35, Golas and Moinuddin do not teach wherein the second portion of the combustion event is treated as incompressible.  However, Henderson teaches wherein the second portion of the combustion event is treated as incompressible [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that the second portion of the combustion event is treated as incompressible because Henderson suggests that it is well-known in the art that computer-implemented fluid simulations are typically based on the incompressible Navier-Stokes equations [0005].
25.	As per Claim 36, Golas teaches wherein the second portion of the combustion event is treated as compressible (p. 63, left column).
26.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Perchanok (US 20070179763A1).
Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.  Golas teaches wherein at least conservation of momentum and mass of a physical system are included in continuum mechanics equations used for simulating the combustion event (simulation can be done using the equations of mass, momentum and energy conservation, p. 65, right column, first paragraph).
However, Golas and Moinuddin do not teach further comprising:  during simulation of the combustion event for a condition wherein an instantaneous pressure is changing and not at the reference pressure, replacing the instantaneous pressure with the reference pressure.  However, Perchanok teaches further comprising:  during simulation of the combustion event (simulating the operation of a pressured air source of sink for a vehicle internal combustion engine, Abstract) for a condition wherein an instantaneous pressure is changing and not at the reference pressure, replacing the instantaneous pressure with the reference pressure (pressure terms are replaced by steady state values, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin to include during simulation of the combustion event for a condition wherein an instantaneous pressure is changing and not at the reference pressure, replacing the instantaneous pressure with the reference pressure because Perchanok suggests that this improves predictions [0018, 0047].
27.	Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golas (see citation below) and Moinuddin (see citation below) in view of Kiyanda (see citation below).
Golas and Moinuddin are relied upon for the teachings as discussed above relative to Claim 21.
However, Golas and Moinuddin do not expressly teach wherein the combustion reactants comprise a linear alkane comprising one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18).  However, Kiyanda teaches wherein the linear alkane comprises one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18).  However, Kiyanda teaches wherein the combustion reactants comprise a linear alkane comprising one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18).  However, Kiyanda teaches wherein the linear alkane comprises one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18) (p. 273, last paragraph; p. 275, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golas and Moinuddin so that the combustion reactants comprise a linear alkane comprising one or more of methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), heptane (C7H16), and octane (C8H18) as suggested by Kiyanda.  It is well-known in the art that combustion is a chemical process in which fuel reacts rapidly with oxygen and gives off heat, and it is well-known in the art for methane to be used as a fuel.
Allowable Subject Matter
28.	Claims 23, 28, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
29.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 23 and base Claim 21, and in particular, do not teach wherein the combustion reactants include an oxidizer, and wherein simulating the combustion event includes simulating:  formation of the soot within a flame front where the oxidizer is not present, ejection of the soot to the flame front; reaction of the soot with oxidizer at the flame front; and formation of combustion products form the reaction of the soot with the oxidizer.
30.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 28 and base Claim 21 and intervening Claim 27, and in particular, do not teach wherein the second luminance is generated at least in part by a modified Stefan-Boltzmann law wherein an ambient temperature raised to the fourth power is subtracted from a gas temperature raised to the fourth power.
31.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 30 and base Claim 21, and in particular, do not teach wherein the combustion reactants comprise a fuel, and wherein an amount of the soot produced by the combustion event is related to an amount of the fuel by an equilibrium constant.  Claims 31-33 depend from Claim 30, and therefore also contain allowable subject matter.
Prior Art of Record
1.	Abhinav Golas, Explosion Simulation Using Compressible Fluids, January 2009, Sixth Indian Conference on Computer Vision, Graphics & Image Processing, p. 63-69, ieeexplore.ieee.org/document/4756053.
2.	K.A.M. Moinuddin, Modelling of tree fires and fires transitioning from the forest floor to the canopy with a physics-based model, June 2019, Mathematics and Computers in Simulation, p. 81-94, https://www.sciencedirect.com/science/article/pii/S0378475419301995.
3.	Stefano Maranta, Modeling soot emissions in Diesel Engines by means of semi-empirical approaches and a combustion model based on detailed chemistry, April 2015, p. 7, https://www.politesi.polimi.it/bitstream/10589/107869/5/2015_04_Maranta_Tanelli.pdf.
4.	G. Basile, Coagulation and Carbonization Processes in Slightly Sooting Premixed Flames, 2002, Proceedings of the Combustion Institute, Volume 29, Issue 2, p. 2391-2396, https://www.sciencedirect.com/science/article/pii/S1540748902802917.
5.	Ben Ekman, The Design, Construction and Performance of a Novel Solar Simulator and Hybrid Reactor, 2016, Swinburne University of Technology, p. 8, 16, https://researchbank.swinburne.edu.au/file/74321d65-c5db-44c5-9808-2def88ede6f5/1/Ben%20Ekman%20Thesis.pdf.
6.	Charles Kiyanda, High resolution GPU-based flow simulation of the gaseous methane-oxygen detonation structure, November 2014, The Visualization Society of Japan, p. 273-276, https://link.springer.com/article/10.1007/s12650-014-0247-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611